67 N.J. 267 (1975)
337 A.2d 371
STATE OF NEW JERSEY, PLAINTIFF-APPELLANT,
v.
WAYNE K. GODFREY, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued April 29, 1975.
Decided May 13, 1975.
Mr. Arnold Golden, Assistant Prosecutor, argued the cause for appellant (Mr. Thomas J. Shusted, Camden County Prosecutor, attorney).
Mr. Leonard S. Baker, Assistant Deputy Public Defender, argued the cause for respondent (Mr. Stanley C. Van Ness, Public Defender, attorney).
PER CURIAM.
The judgment is affirmed substantially for the reasons expressed by the Appellate Division, 131 N.J. Super. 168.
For affirmance  Chief Justice HUGHES, Justices MOUNTAIN, SULLIVAN, PASHMAN, CLIFFORD and SCHREIBER, and Judge CONFORD  7.
For reversal  None.